Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 1 of 16 Page ID #:142



   1

   2

   3

   4                                      NOTE: CHANGES MADE BY THE COURT
   5

   6

   7

   8                           UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10

  11   LOURDES FLORES, an individual,              CASE NO.: 2:20-cv-01967 SVW (JPRx)
                                                   [Los Angeles County Superior Court Case
  12                        Plaintiff,             No.: 20STCV00161]
  13   v.                                          [PROPOSED] PROTECTIVE ORDER
  14 LOWE’S HOME CENTERS, LLC, a                   [Assigned to the Hon. Stephen V. Wilson; District
     Limited Liability Company,                    Judge; Hon. Jean P. Rosenbluth, Magistrate Judge]
  15 RICHARD LADIN, an individual, and
     Does 1 through 50, inclusive,
  16
                            Defendants.
  17

  18        The Court having read the parties’ Stipulated Protective Order in this matter, and
  19   good cause appearing, the Court hereby enters the following protective order:
  20        1. A. PURPOSES AND LIMITATIONS
  21           Discovery in this action is likely to involve production of confidential,
  22   proprietary, or private information for which special protection from public disclosure
  23   and from use for any purpose other than prosecuting this litigation may be warranted.
  24   The parties agree that discovery in this action may yield documents and information
  25   of a sensitive and confidential nature, including but not limited to, Plaintiff’s medical
  26   records, Defendant’s proprietary policies and procedures, personnel files of present
  27   and former employees, store surveillance videos, and other confidential information
  28   that may be subject to discovery in the proceedings in this matter but which the parties
                                                  -1-
                                     [PROPOSED] PROTECTIVE ORDER
                                                              FLORES V. LOWE’S HOME CENTERS, LLC
                                                                     Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 2 of 16 Page ID #:143



   1   believe should not be made available to the public generally (the “Confidential
   2   Documents”). Accordingly, the parties hereby stipulate to and petition the Court to
   3   enter the following Stipulated Protective Order. The parties acknowledge that this
   4   Order does not confer blanket protections on all disclosures or responses to discovery
   5   and that the protection it affords from public disclosure and use extends only to the
   6   limited information or items that are entitled to confidential treatment under the
   7   applicable legal principles. The parties further acknowledge, as set forth in Section
   8   12.3, below, that this Stipulated Protective Order does not entitle them to file
   9   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
  10   that must be followed and the standards that will be applied when a party seeks
  11   permission from the court to file material under seal.
  12         B. GOOD CAUSE STATEMENT
  13         Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that the
  14   Court, upon a showing of good cause may “issue an order to protect a party from
  15   annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
  16   26(c)(1). In the instant matter, Defendant Lowe’s Home Centers, LLC’s Confidential
  17   Documents contain proprietary and confidential trade secret information relating to
  18   Defendant Lowe’s Home Centers, LLC’s business practices and its safety protocol.
  19   Defendant Lowe’s Home Centers, LLC. (“Defendant” or “Lowe’s”) derives
  20   independent economic value from maintaining the confidentiality of the policies and
  21   procedures set forth in these Confidential Documents.
  22         Defendant is a retailer in the home improvement industry and has conducted
  23   business in California since 1998.    The home improvement retail industry is very
  24   competitive. As a result of years of investing time and money in research and
  25   investigation, Defendant developed the policies contained in the Confidential
  26   Documents for the purposes of maintaining the security and accessibility of its
  27   merchandise, providing quality customer service, and ensuring the safety of its
  28   employees and customers. These policies and procedures, as memorialized in the
                                                -2-
                                   [PROPOSED] PROTECTIVE ORDER
                                                                FLORES V. LOWE’S HOME CENTERS, LLC
                                                                       Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 3 of 16 Page ID #:144



   1   Confidential Documents, were created and generated by Lowe’s for Lowe’s, and are
   2   used for the purposes of maintaining safety at its stores and creating efficient and
   3   organized work environments for its employees. As a result, Defendant is able to
   4   minimize the waste of any resources, which is a key factor in generating profitability
   5   for its business.
   6         Defendant derives economic value from maintaining the secrecy of its
   7   Confidential Documents. If disclosed to the public, the trade secret information
   8   contained in Defendant’s Confidential Documents would reveal Defendant’s internal
   9   operations and could potentially be used by competitors as a means to compete for its
  10   customers, interfere with its business plans and thereby gain unfair business
  11   advantages. If Defendant’s safety protocol were revealed to the general public, it
  12   might hinder Defendant’s ability to effectively resolve and minimize liability claims,
  13   and its goal of protecting its customers and employees from theft and other crimes.
  14   Unrestricted or unprotected disclosure of such information could result in prejudice or
  15   harm to Defendant by revealing Lowe’s competitive confidential information, which
  16   has been developed at the expense of Lowe’s and which represents valuable tangible
  17   and intangible assets. Accordingly, the parties respectfully submit that there is good
  18   cause for the entry of this Protective Order.
  19      2. DEFINITIONS
  20         2.1    Action: this pending Federal lawsuit.
  21         2.2     Challenging Party: a Party or Non-Party that challenges the designation
  22   of information or items under this Order.
  23         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
  24   it is generated, stored or maintained) or tangible things that qualify for protection under
  25   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  26   Statement.
  27         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
  28   support staff).
                                                 -3-
                                    [PROPOSED] PROTECTIVE ORDER
                                                               FLORES V. LOWE’S HOME CENTERS, LLC
                                                                      Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 4 of 16 Page ID #:145



   1         2.5 Designating Party: a Party or Non-Party that designates information or
   2   items that it produces in        disclosures or in        responses to         discovery        as
   3   “CONFIDENTIAL.”
   4         2.6 Disclosure or Discovery Material: all items or information, regardless of
   5   the medium or manner in which it is generated, stored, or maintained (including,
   6   among other things, testimony, transcripts, and tangible things), that are produced or
   7   generated in disclosures or responses to discovery in this matter.
   8         2.7 Expert: a person with specialized knowledge or experience in a matter
   9   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  10   an expert witness or as a consultant in this Action.
  11         2.8 House Counsel: attorneys who are employees of a party to this Action.
  12   House Counsel does not include Outside Counsel of Record or any other outside
  13   counsel.
  14         2.9     Non-Party: any natural person, partnership, corporation, association, or
  15   other legal entity not named as a Party to this action.
  16         2.10 Outside Counsel of Record: attorneys who are not employees of a
  17   party to this Action but are retained to represent or advise a party to this Action and
  18   have appeared in this Action on behalf of that party or are affiliated with a law firm
  19   which has appeared on behalf of that party, and includes support staff.
  20         2.11 Party: any party to this Action, including all of its officers, directors,
  21   employees, consultants, retained experts, and Outside Counsel of Record (and their
  22   support staffs).
  23         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  24   Discovery Material in this Action.
  25         2.13 Professional Vendors: persons or entities that provide litigation support
  26   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  27   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
  28   their employees and subcontractors.
                                                 -4-
                                    [PROPOSED] PROTECTIVE ORDER
                                                                 FLORES V. LOWE’S HOME CENTERS, LLC
                                                                        Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 5 of 16 Page ID #:146



   1         2.14 Protected Material:       any Disclosure or Discovery Material that is
   2   designated as “CONFIDENTIAL.”
   3         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   4   from a Producing Party.
   5      3. SCOPE
   6      The protections conferred by this Stipulation and Order cover not only Protected
   7   Material (as defined above), but also (1) any information copied or extracted from
   8   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
   9   Material; and (3) any testimony, conversations, or presentations by Parties or their
  10   Counsel that might reveal Protected Material.
  11      Any use of Protected Material at trial shall be governed by the orders of the trial
  12   judge. This Order does not govern the use of Protected Material at trial.
  13      4. DURATION
  14      Even after final disposition of this litigation, the confidentiality obligations
  15   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
  16   in writing or a court order otherwise directs. Final disposition shall be deemed to be
  17   the later of (1) dismissal of all claims and defenses in this Action, with or without
  18   prejudice; and (2) final judgment herein after the completion and exhaustion of all
  19   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
  20   for filing any motions or applications for extension of time pursuant to applicable law.
  21      5. DESIGNATING PROTECTED MATERIAL
  22         5.1 Exercise of Restraint and Care in Designating Material for Protection.
  23      Each Party or Non-Party that designates information or items for protection under
  24   this Order must take care to limit any such designation to specific material that
  25   qualifies under the appropriate standards. The Designating Party must designate for
  26   protection only those parts of material, documents, items, or oral or written
  27   communications that qualify so that other portions of the material, documents, items,
  28   or communications for which protection is not warranted are not swept unjustifiably
                                                 -5-
                                    [PROPOSED] PROTECTIVE ORDER
                                                              FLORES V. LOWE’S HOME CENTERS, LLC
                                                                     Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 6 of 16 Page ID #:147



   1   within the ambit of this Order.
   2         Mass, indiscriminate, or routinized designations are prohibited. Designations
   3   that are shown to be clearly unjustified or that have been made for an improper purpose
   4   (e.g., to unnecessarily encumber the case development process or to impose
   5   unnecessary expenses and burdens on other parties) may expose the Designating Party
   6   to sanctions.
   7         If it comes to a Designating Party’s attention that information or items that it
   8   designated for protection do not qualify for protection, that Designating Party must
   9   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  10         5.2 Manner and Timing of Designations. Except as otherwise provided in this
  11   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
  12   or ordered, Disclosure or Discovery Material that qualifies for protection under this
  13   Order must be clearly so designated before the material is disclosed or produced.
  14         Designation in conformity with this Order requires:
  15             (a) for information in documentary form (e.g., paper or electronic
  16   documents, but excluding transcripts of depositions or other pretrial or trial
  17   proceedings), that the Producing Party affix at a minimum, the legend
  18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  19   contains protected material. If only a portion or portions of the material on a page
  20   qualifies for protection, the Producing Party also must clearly identify the protected
  21   portion(s) (e.g., by making appropriate markings in the margins).
  22         A Party or Non-Party that makes original documents available for inspection
  23   need not designate them for protection until after the inspecting Party has indicated
  24   which documents it would like copied and produced. During the inspection and before
  25   the designation, all of the material made available for inspection shall be deemed
  26   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
  27   copied and produced, the Producing Party must determine which documents, or
  28   portions thereof, qualify for protection under this Order. Then, before producing the
                                                -6-
                                   [PROPOSED] PROTECTIVE ORDER
                                                             FLORES V. LOWE’S HOME CENTERS, LLC
                                                                    Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 7 of 16 Page ID #:148



   1   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
   2   to each page that contains Protected Material. If only a portion or portions of the
   3   material on a page qualifies tor protection, the Producing Party also must clearly
   4   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
   5             (b) for testimony given in depositions that the Designating Party identify
   6   the Disclosure or Discovery Material on the record, before the close of the deposition
   7   all protected testimony.
   8             (c) for information produced in some form other than documentary and for
   9   any other tangible items, that the Producing Party affix in a prominent place on the
  10   exterior of the container or containers in which the information is stored the legend
  11   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  12   protection, the Producing Party, to the extent practicable, shall identify the protected
  13   portion(s).
  14         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
  15   to designate qualified information or items does not, standing alone, waive the
  16   Designating Party’s right to secure protection under this Order for such material. Upon
  17   timely correction of a designation, the Receiving Party must make reasonable efforts
  18   to assure that the material is treated in accordance with the provisions of this Order.
  19      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
  20         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
  21   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
  22         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
  23   process under Local Rule 37.1 et seq.
  24         6.3 The burden of persuasion in any such challenge proceeding shall be on the
  25   Designating Party. Frivolous challenges, and those made for an improper purpose
  26   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  27   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  28   or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                -7-
                                   [PROPOSED] PROTECTIVE ORDER
                                                              FLORES V. LOWE’S HOME CENTERS, LLC
                                                                     Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 8 of 16 Page ID #:149



   1   material in question the level of protection to which it is entitled under the Producing
   2   Party’s designation until the Court rules on the challenge.
   3      7. ACCESS TO AND USE OF PROTECTED MATERIAL
   4         7.1 Basic Principles. A Receiving Party may use Protected Material that is
   5   disclosed or produced by another Party or by a Non-Party in connection with this
   6   Action only for prosecuting, defending, or attempting to settle this Action. Such
   7   Protected Material may be disclosed only to the categories of persons and under the
   8   conditions described in this Order. When the Action has been terminated, Receiving
   9   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
  10         Protected Material must be stored and maintained by a Receiving Party location
  11   and in a secure manner that ensures that access is limited to the persons authorized
  12   under this Order.
  13         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  14   ordered by the court or permitted in writing by the Designating Party, a Receiving
  15   Party may disclose any information or item designated “CONFIDENTIAL” only to:
  16                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  17   well as employees of said Outside Counsel of Record to whom it is reasonably
  18   necessary to disclose the information for this Action;
  19                (b) the officers, directors, and employees (including House Counsel) of
  20   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  21                (c) Experts (as defined in this Order) of the Receiving Party to whom
  22   disclosure is reasonably necessary for this Action and who have signed the
  23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24                (d) the court and its personnel;
  25                (e) court reporters and their staff;
  26                (f) professional jury or trial consultants, mock jurors, and Professional
  27   Vendors to whom disclosure is reasonably necessary for this Action and who have
  28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                 -8-
                                    [PROPOSED] PROTECTIVE ORDER
                                                             FLORES V. LOWE’S HOME CENTERS, LLC
                                                                    Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 9 of 16 Page ID #:150



   1                (g) the author or recipient of a document containing the information or a
   2   custodian or other person who otherwise possessed or knew the information;
   3                (h) during their depositions, witnesses, and attorneys for witnesses, in
   4   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   5   party requests that the witness sign the form attached as Exhibit A hereto; and (2) they
   6   will not be permitted to keep any confidential information unless they sign the
   7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
   8   by the Designating Party or ordered by the court. Pages of transcribed deposition
   9   testimony or exhibits to depositions that reveal Protected Material may be separately
  10   bound by the court reporter and may not be disclosed to anyone except as permitted
  11   under this Stipulated Protective Order; and
  12                (i) any mediator or settlement officer, and their supporting personnel,
  13   mutually agreed upon by any of the parties engaged in settlement discussions or
  14   appointed by the Court.
  15      8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  16   IN OTHER LITIGATION
  17         If a Party is served with a subpoena or a court order issued in other litigation
  18   that compels disclosure of any information or items designated in this Action as
  19   “CONFIDENTIAL,” that Party must:
  20         (a) promptly notify in writing the Designating Party. Such notification
  21      shall include a copy of the subpoena or court order unless prohibited by law;
  22         (b) promptly notify in writing the party who caused the subpoena or order
  23   to issue in the other litigation that some or all of the material covered by the subpoena
  24   or order is subject to this Protective Order. Such notification shall include a copy of
  25   this Stipulated Protective Order; and
  26         (c) cooperate with respect to all reasonable procedures sought to be pursued by
  27   the Designating Party whose Protected Material may be affected.
  28         If the Designating Party timely seeks a protective order, the Party served with
                                                -9-
                                   [PROPOSED] PROTECTIVE ORDER
                                                              FLORES V. LOWE’S HOME CENTERS, LLC
                                                                     Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 10 of 16 Page ID #:151



    1   the subpoena or court order shall not produce any information designated in this action
    2   as “CONFIDENTIAL” before a determination by the court from which the subpoena
    3   or order issued, unless the Party has obtained the Designating Party’s permission. The
    4   Designating Party shall bear the burden and expense of seeking protection in that court
    5   of its confidential material and nothing in these provisions should be construed as
    6   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
    7   directive from another court.
    8       9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    9   PRODUCED IN THIS LITIGATION
   10         (a)    The terms of this Order are applicable to information produced by a Non-
   11   Party in this Action and designated as “CONFIDENTIAL.” Such information
   12   produced by Non-Parties in connection with this litigation is protected by the remedies
   13   and relief provided by this Order. Nothing in these provisions should be construed as
   14   prohibiting a Non-Party from seeking additional protections.
   15         (b) In the event that a Party is required, by a valid discovery request, to produce
   16   a Non-Party’s confidential information in its possession, and the Party is subject to an
   17   agreement with the Non-Party not to produce the Non-Party’s confidential
   18   information, then the Party shall:
   19                (1) promptly notify in writing the Requesting Party and the Non-Party
   20   that some or all of the information requested is subject to a confidentiality agreement
   21   with a Non-Party;
   22                (2) promptly provide the Non-Party with a copy of the Stipulated
   23   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   24   specific description of the information requested; and
   25                (3) make the information requested available for inspection by the
   26   Non-Party, if requested.
   27          (c)   If the Non-Party fails to seek a protective order from this court within 14
   28   days of receiving the notice and accompanying information, the Receiving Party may
                                                 - 10 -
                                    [PROPOSED] PROTECTIVE ORDER
                                                              FLORES V. LOWE’S HOME CENTERS, LLC
                                                                     Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 11 of 16 Page ID #:152



    1   produce the Non-Party’s confidential information responsive to the discovery request.
    2   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
    3   any information in its possession or control that is subject to the confidentiality
    4   agreement with the Non-Party before a determination by the court. Absent a court
    5   order to the contrary, the Non-Party shall bear the burden and expense of seeking
    6   protection in this court of its Protected Material.
    7      10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    9   Protected Material to any person or in any circumstance not authorized under this
   10   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   11   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   12   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   13   persons to whom unauthorized disclosures were made of all the terms of this Order,
   14   and (d) request such person or persons to execute the “Acknowledgment and
   15   Agreement to Be Bound” that is attached hereto as Exhibit A.
   16      11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   17   PROTECTED MATERIAL
   18         When a Producing Party gives notice to Receiving Parties that certain
   19   inadvertently produced material is subject to a claim of privilege or other protection,
   20   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   21   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   22   may be established in an e-discovery order that provides for production without prior
   23   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   24   parties reach an agreement on the effect of disclosure of a communication or
   25   information covered by the attorney-client privilege or work product protection, the
   26   parties may incorporate their agreement in the stipulated protective order submitted to
   27   the court provided the court so allows.
   28      12. MISCELLANEOUS
                                                  - 11 -
                                     [PROPOSED] PROTECTIVE ORDER
                                                              FLORES V. LOWE’S HOME CENTERS, LLC
                                                                     Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 12 of 16 Page ID #:153



    1         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    2   person to seek its modification by the Court in the future.
    3         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    4   Protective Order no Party waives any right it otherwise would have to object to
    5   disclosing or producing any information or item on any ground not addressed in this
    6   Stipulated Protective Order. Similarly, no Party waives any right to object on any
    7   ground to use in evidence of any of the material covered by this Protective Order.
    8         12.3 Filing Protected Material. Before any materials produced in discovery,
    9   answers to interrogatories, responses to requests for admissions, depositions
   10   transcripts, or other documents which are designated as Confidential are filed with the
   11   Court for any purpose, the party seeking to file such material must file an Application
   12   for Leave to File Under Seal in compliance with Civil Local Rule 79-5.2.2.
   13      13. FINAL DISPOSITION
   14         After the final disposition of this Action, as defined in paragraph 4, within 60
   15   days of a written request by the Designating Party, each Receiving Party must return
   16   all Protected Material to the Producing Party or destroy such material. As used in this
   17   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   18   summaries, and any other format reproducing or capturing any of the Protected
   19   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
   20   must submit a written certification to the Producing Party (and, if not the same person
   21   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
   22   category, where appropriate) all the Protected Material that was returned or destroyed
   23   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
   24   compilations, summaries or any other format reproducing or capturing any of the
   25   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
   26   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
   27   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
   28   attorney work product, and consultant and expert work product, even if such materials
                                                  - 12 -
                                     [PROPOSED] PROTECTIVE ORDER
                                                               FLORES V. LOWE’S HOME CENTERS, LLC
                                                                      Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 13 of 16 Page ID #:154



    1   contain Protected Material. Any such archival copies that contain or constitute
    2   Protected Material remain subject to this Protective Order as set forth in Section 4
    3   (DURATION).
    4         14. Any violation of this Order may be punished by any and all appropriate
    5   measures including, without limitation, contempt proceedings and/or monetary
    6   sanctions.
    7

    8   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    9
   10   DATED: May 18, 2020                  ____________________________________
   11                                               HON. JEAN P. ROSENBLUTH
   12
                                                    United States Magistrate Judge

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                - 13 -
                                   [PROPOSED] PROTECTIVE ORDER
                                                            FLORES V. LOWE’S HOME CENTERS, LLC
                                                                   Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 14 of 16 Page ID #:155



    1                             EXHIBIT A
    2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

    3   I, _____________________________________, [print or type full name] of

    4
        ________________________________________, [type or print full address] declare

    5   under penalty of perjury that I have read in its entirety and understand the Stipulated

    6
        Protective Order that was issued by the United States District Court for the Central

    7
        District of California on ______________ [date] in the case of Lourdes Flores v.

    8
        Lowe’s Home Centers, LLC., et al., Case No.: 2:20-CV-01967 SVW (JPRx), I agree

    9
        to comply with and to be bound by all the terms of this Stipulated Protective Order

   10
        and I understand and acknowledge that failure to so comply could expose me to

   11
        sanctions and punishment in the nature of contempt. I solemnly promise that I will

   12
        not disclose in any manner any information or item that is subject to this Stipulated

   13
        Protective Order to any person or entity except in strict compliance with the

   14
        provisions of this Order.

   15   I further agree to submit to the jurisdiction of the United States District Court for the

   16
        Central District of California for the purpose of enforcing the terms of this Stipulated

   17
        Protective Order, even if such enforcement proceedings occur after termination of

   18
        this action. I hereby appoint _____________________ [print or type full name]

   19
        _________________________________________________ [type and print full

   20
        address and telephone number] as my California agent for service of process in

   21
        connection with this action or any proceedings related to enforcement of this

   22
        Stipulated Protective Order.

   23
        Date: __________________

   24
        City and State where sworn and signed: _________________________

   25

   26
        Printed Name: _________________________________

   27

   28
        Signature: ____________________________________
                                                  - 14 -
                                     [PROPOSED] PROTECTIVE ORDER
                                                               FLORES V. LOWE’S HOME CENTERS, LLC
                                                                      Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 15 of 16 Page ID #:156



    1                                          PROOF OF SERVICE
    2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    3          1. At the time of service, I was at least 18 years of age and not a party to this
                  legal action.
    4
               2. My business address is 15250 Ventura Boulevard, Ninth Floor, Sherman
    5             Oaks, CA 91403.
    6          3. I served copies of the following documents (specify the exact title of each
                  document served):
    7
                                     [PROPOSED] PROTECTIVE ORDER
    8
               4. I served the documents listed above in item 3 on the following persons at
    9             the addresses listed:
   10       E-SERVICE ONLY                                              Attorneys for Plaintiff,
            Hov Kachatoorian, Esq.                                      LOURDES FLORES
   11       ADVO LAW APC
            111 E. Broadway, Ste. 210
   12       Glendale, CA 91205
            Tel: (800) 808-4613; (213) 317-3808 –
   13       Fax
            hov@advolawyers.com
   14       celine@advolawyers.com
            tatyana@advolawyers.com
   15

   16
           5._X      Via Electronic Case Filing System. Based on an agreement of the
   17                parties to accept service by e-mail or electronic transmission, I caused all
                     of the pages of the above-entitled documents to be electronically filed and
   18                served on designated recipients through the Electronic Case Filing system
                     for the above-entitled case. The file transmission was reported as
   19                successful and a copy of the Electronic Case Filing Receipt will be
                     maintained with the original documents in our office.
   20

   21     6.       I served the documents by the means described in item 5 on (date): See
                   below
   22
          I declare under penalty of perjury under the laws of the State of California that the
   23     foregoing is true and correct.
   24

   25       5/8/20                 Belinda A. Porras                           /s/ Belinda A. Porras
            DATE                 (TYPE OR PRINT NAME)                      (SIGNATURE OF DECLARANT)
   26

   27
        I:\31000-000\31322\Discovery\[Proposed] Protective Order.docx
   28
                                                         - 15 -
                                            [PROPOSED] PROTECTIVE ORDER
                                                                            FLORES V. LOWE’S HOME CENTERS, LLC
                                                                                   Case No.: 2:20-cv-01967 SVW (JPRx)
Case 2:20-cv-01967-SVW-JPR Document 17 Filed 05/18/20 Page 16 of 16 Page ID #:157



    1

    2

    3

    4

    5

    6

    7

    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                             - 16 -
                                [PROPOSED] PROTECTIVE ORDER
                                                       FLORES V. LOWE’S HOME CENTERS, LLC
                                                              Case No.: 2:20-cv-01967 SVW (JPRx)
